Title: To Thomas Jefferson from John Mercer, 20 June 1806
From: Mercer, John
To: Jefferson, Thomas


                        
                            Sir,
                            Fredericksburg. June. 20th. 1806.
                        
                        at any time an expression of your confidence in me would have been estimated in the number of my most valuabe
                            acquisitions, but at this moment, that which is contained in your friendly Letter of the 10th. Inst. is particularly
                            grateful to me. Since my return to Virginia some of my friends, whose partiality towards me has been always greater than I
                            deserved, have repeated their former request that I would become a candidate for the district, and while I have consented
                            to this, others, in the too fashionable temper of the times, are industriously imputing to me motives which I never felt,
                            and my sincere attachment to an administration which ought to command, as it does, the support of the nation, is attempted
                            to be converted into designs of hostility. Whatever satisfaction, therefore, I might certainly feel in being able to give
                            a contradiction to these unmerited imputations, by accepting the situation
                            which you have kindly placed within my reach, I am compelled by the duty which I owe to the Government as well as to
                            myself, to decline it. Soon after I commenced the practice of the Law, which, during the short time I did attend to it,
                            was often inturupted by bad health, I found it necessary, for the same reason, to abandon the pursuit altogether. For the
                            last eight years my mind has been entirely abstracted from all law authorities, and I could have little expectation of so
                            far recovering my lost Knowledge of their contents, as to be able, within any reasonable time, to discharge the duties of
                            a Judge of the superior court of Orleans, in a manner either useful to my Country or honorable to myself. This circumstance,
                            the most powerful which induces me to decline your friendly offer, is strengthened by an apprehension that a permanent
                            residence at Orleans might prove fatal to my health, and by the certainty of its removing me too far from all the best
                            attachments which I have hitherto formed. The first motive, which prevents me from accepting an office and afterwards
                            qualifying myself for a proper discharge of its duties, will be duly appreciated by you as the chief magistrate of the
                            nation, while the others, tho’ secondary in their Character, will not fail to obtain your respect—Could I get over the
                            first objection, which I feel to be too important, other considerations might yield to my inclination to serve my country
                            in any situation where I should have a consciousness of being able to do it.
                        I have the honor to be, Sir, with every Sentiment of respect & esteem, your obt. servt.
                        
                            John Mercer.
                        
                    